Citation Nr: 0507675	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to March 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which found that new and material evidence had been 
received but denied the underlying service connection claim 
on the merits.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a videoconference hearing 
conducted before the undersigned Veterans Law Judge in 
November 2004, a transcript of which is of record.  The 
veteran also submitted additional treatment records directly 
to the Board with a waiver of RO consideration.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the underlying claim of 
service connection for an acquired psychiatric disorder.  
Accordingly, this issue will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a nervous condition by 
rating decisions promulgated in June 1988 and May 1995.  The 
record reflects that the veteran was informed of both 
decisions, including his right to appeal, and he did not 
appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that a remand is 
required in order to comply with the VCAA's enhanced duties 
to assist and notify.


Background.  Service connection was denied for a nervous 
condition by rating decisions promulgated in June 1988 and 
May 1995.  The record reflects that the veteran was informed 
of both decisions, including his right to appeal, and he did 
not appeal.

The evidence on file at the time of the prior denials 
includes the veteran's statements, his service medical 
records, and post-service medical records which appear to 
cover a period from 1981 to 1988.

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his June 1980 regular army examination.  On his concurrent 
Report of Medical History, he indicated that he had not 
experienced depression or excessive worry, nor nervous 
trouble of any sort.  Subsequent records from December 1980 
reflect that he received emergency treatment following a 
suicide attempt.  The impression following mental status 
evaluation was situational stress.  Records dated in February 
1981 show a finding of questionable schizophrenia, and 
referred the veteran for psychiatric evaluation.  Thereafter, 
a May 1981 psychiatric evaluation certificate diagnosed 
inadequate personality with chronic agitated depression, and 
that the veteran's potential for retention was poor.  
However, this certificate also concluded that there was no 
evidence of any medically disqualifying condition which would 
indicate disposition through medical channels, and that there 
was no evidence of any mental disease or defect which would 
substantially impair his capacity to appreciate any 
criminality in his behavior or to conform his conduct to the 
law.  On a March 1981 service examination, his psychiatric 
condition was evaluated as normal.  However, on a concurrent 
Report of Medical History he indicated that he had 
experienced depression or excessive worry.

The post-service medical records indicate treatment for 
psychiatric problems.  For example, the veteran was 
hospitalized from November to December 1981 following a 
suicide attempt.  

The veteran underwent a VA psychiatric examination in March 
1988, at which the examiner noted that the claims file had 
been reviewed.  Diagnosis was recurrent depressions (also 
rule out anxiety disorder, mental retardation).  Further, the 
examiner stated that there was also a possibility of chronic 
undifferentiated schizophrenia, but she considered it less 
likely.  She also indicated the need to rule out a typical 
depression.

The veteran underwent a period of psychiatric hospitalization 
from October to November 1988.  Discharge diagnosis was 
schizoaffective disorder.

The June 1988 rating decision denied service connection for a 
nervous condition finding, in essence, that the evidence did 
not reflect that any of the veteran's diagnosed psychiatric 
disorders were incurred in or aggravated by his active 
service.  The subsequent January 1995 rating decision 
essentially found that new and material evidence had not been 
received to reopen the claim.

The evidence added to the record since the time of the last 
prior denial includes statements from the veteran, his 
November 2004 hearing testimony, and post-service medical 
records which cover a period through 2004.

In his statements and hearing testimony the veteran 
essentially contended that his current psychiatric disorder 
began during his period of active service.

The additional post-service medical records includes 
statements from a VA clinician dated in December 1998 and 
June 2000.  Among other things, this clinician diagnosed the 
veteran with schizoaffective disorder.  More importantly, the 
clinician stated that this diagnosis should have been made 
from the very beginning in 1981, while the veteran was in 
military service.

Evidence submitted directly to the Board reveal psychiatric 
treatment from 1999 through December 2004.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for an acquired psychiatric disorder.

The record reflects that the claim was originally denied 
because it was determined that the evidence did not 
demonstrate that the veteran's current psychiatric disorder 
was incurred in or aggravated by active service.  Here, the 
evidence added to the record includes the December 1998 and 
June 2000 statements from a VA clinician that the veteran's 
current schizoaffective disorder began in 1981, while he was 
in the military.  As such, it relates to the reason for the 
original denial.  Moreover, the evidence submitted to reopen 
a claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Consequently, the Board concludes that this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim for service connection for an 
acquired psychiatric disorder is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.

The record does not reflect that the VA clinician who 
promulgated the December 1998 and June 2000 statements which 
link the veteran's current schizoaffective disorder to his 
active service reviewed the claims file, to include the 
service medical records.  In fact, no competent medical 
opinion regarding the etiology of the veteran's current 
psychiatric disorder appears to be of record which is based 
upon both an examination of the veteran and review of his 
claims file.  Consequently, the Board concludes that a remand 
is necessary in order for the veteran to be accorded such an 
examination.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the RO last adjudicated this case 
in the August 1999 Statement of the Case (SOC), which was 
clearly prior to the November 9, 2000, enactment of the VCAA.  
Accordingly, it is clear that the RO never considered the 
effect of the VCAA to this case, nor has the veteran received 
adequate notice of this Act.  Thus, a remand is also required 
for the RO to consider the applicability of the VCAA in the 
first instance, and to provide adequate notice to include the 
allocation of responsibility for obtaining evidence.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. 
§ 3.159.  The RO's attention is directed 
to  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  For any acquired 
psychiatric disorder found to be present, 
the examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
disability is causally related to the 
veteran's period of active service.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the VCAA.

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the August 
1999 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


